PER CURIAM.
Brian Wilson timely appeals, pro se, from a domestic violence injunction issued in favor of his former wife. He argues that his former wife failed to present sufficient evidence to prove stalking, assault or any other crime necessary to warrant an injunction. Although the evidence was insufficient to establish domestic violence by an assault, it was sufficient to prove two other independent grounds for the injunction: domestic violence by stalking and acts giving the former wife reasonable cause to believe she is in imminent danger of becoming a victim of an act of domestic violence. See §§ 741.28(2), (3); 741.3000(a), (e) Fla. Stat. (2011). Accordingly, we affirm the injunction order.
AFFIRMED.
ORFINGER, C.J. and LAWSON and JACOBUS, JJ., concur.